Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 11 are objected to because of the following informalities.
For each of claims 5 and 11, “proof work” should be changed to “proof of work”.
Appropriate corrections are required for the above-identified objections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5 and 7-11 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the method of claim 1, wherein the second block corresponds to a next block of the first block in a blockchain.  Regarding claim 4, the term "next block" is 
Regarding claim 5, it is unclear what is meant by “wherein the second block has a proof of work hash value of the first block as a previous block hash value”.  An amendment to clarify the foregoing limitation is required.  Because the Examiner is unable to determine what claim 5 is directed to, an examination under prior art cannot be performed at this time.  
Claims 10-11 recite substantially the same limitations as recited in claims 4-5.  Therefore, claims 10-11 are rejected for the same rationales as stated for claims 4-5 above.
Regarding claim 7, the third clause recites “a communication unit configured to share a first verification target block in a network to verify a verification target block corresponding to the updated first block by at least one vehicle present in the network and to share a second block including the updated traffic information in the network”.  
Dependent claims 8-11 fail to resolve the deficiencies of independent claim 7.  As a consequence, they are also rejected under 35 U.S.C. 112(b), second paragraph, for the same reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2016/0189544) in view of Simons (US 2020/0280553).
Regarding claim 1, Ricci teaches a method of processing traffic information, the method comprising: collecting, by a first vehicle, traffic information; (see Ricci at [0010] which discloses that a vehicle comprises a data collection module operable to collect vehicle performance and location information; see Ricci at [0014] which discloses that the vehicle performance and location information may be used to determine traffic level along a roadway being traveled by the vehicle.)
[updating,] by the first vehicle, [a first block] using the collected traffic information; (see Ricci at [0011] which discloses that the remote node is updated by the collected vehicle performance and location information provided by the vehicle.  
[sharing,] by the first vehicle, [a verification target block corresponding to the updated first block in a network;] (see Ricci at [0018-0019] which discloses reporting first and/or second vehicle performance and location information to a third vehicle.  Examiner notes the presence of first, second, and third vehicles sharing the vehicle performance and location information.) 
[verifying,] by at least one second vehicle present in the network, [the shared verification target block; and sharing,] by the at least one second vehicle, [a second block] including the updated traffic information in the network [based on the verifying being successful] (see Ricci at [0018-0019] which discloses reporting first and/or second vehicle performance and location information to a third vehicle.  Examiner notes the presence of first, second, and third vehicles sharing the vehicle performance and location information.)
Ricci does not expressly disclose updating, a first block and sharing a verification target block corresponding to the updated first block in a network, verifying the shared verification target block, and sharing a second block based on the verifying being successful which in a related art, Simons teaches (see Simons at [0007] which discloses a shared protocol layer configured to 1) receive a transactional request for an executable instruction stored in one of the plurality of block entries in the blockchain on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include updating a first block and sharing a verification target block corresponding to the updated first block in a network, verifying the shared verification target block, and sharing a second block based on the verifying being successful, as taught by Simons.  
One would have been motivated to make such a modification to allow a network of users to make a digital ledger of data and share the data among the other users in a network, as suggested by Simons at [0003].


Independent claim 7 recites a vehicle that is configured to perform the steps recited in the method of claim 7.  The cited portions of Ricci and Simons used in the rejection of claim 1 teach the limitations recited in the vehicle of claim 7.  Therefore, claim 7 is rejected under the same rationale as stated for claim 1 above.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2016/0189544) in view of Simons (US 2020/0280553) and further in view of Choi (US 2012/0242473).
	Regarding claim 2, the modified Ricci teaches the method of claim 1, wherein the collecting the traffic information includes: collecting, by the first vehicle, position information with a predetermined period; (see Ricci at [0010] which discloses that a vehicle comprises a data collection module operable to collect vehicle performance and location information; see Ricci at [0114] in conjunction with Fig. 14 which discloses that data collection and/or sensing is based on a selected rule set and that the rule set may be default or varied, updated, or modified, based on observed behavior patterns of 
	The modified Ricci does not expressly disclose and converting, by the first vehicle, the position information collected with the predetermined period into a speed for each link, which in a related art Choi teaches (see Choi at [0141] which discloses that the GPS module 207 may acquire position information of a vehicle, and the controller 212 may directly calculate a vehicle speed from position changes of the vehicle according to time based on the acquired position information of the vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert position information collected with a predetermined period into a speed for each link, as taught by Choi.  
One would have been motivated to make such a modification to acquire a speed of a vehicle, as suggested by Choi at [0140].
Claim 8 recites a vehicle that is configured to perform the steps recited in the method of claim 2.  The cited portions of the prior art used in the rejection of claim 2 teach the limitations recited in the vehicle of claim 8.  Therefore, claim 8 is rejected under the same rationale as stated for claim 2 above.

s 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2016/0189544) in view of Simons (US 2020/0280553) and further in view of Bryant (US 2021/0264526).
Regarding claim 3, the modified Ricci does not expressly disclose the method of claim 1, wherein: the first block includes speed information for each of at least one link; and the updating includes updating speed information on a link corresponding to the collected traffic information in the first block which in a related art, Bryant teaches (see Bryant at [0078] which discloses that sensor and vehicle data may include telematics data (which may include speed, GPS, heading, route, cornering, braking, acceleration, deceleration, and other types of information.  Also, see Bryant at [0092] which discloses that information maintained on the block may include various types of sensor information (telematics, smart vehicle, mobile device, smart home, smart infrastructure, and other sensor data.  Also, see Bryant at [0080] which discloses that the ledger (of a blockchain system) may be updated at each of the nodes.  Examiner notes that the ledger comprises blocks which get updated with respect to speed information which was collected.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include speed information for each of at least one link and wherein the updating includes updating speed information on a link corresponding to the collected traffic information in the first block, as taught by Bryant.  

Claim 9 recites a vehicle that is configured to perform the steps recited in the method of claim 3.  The cited portions of prior art used in the rejection of claim 3 teach the limitations recited in the vehicle of claim 9.  Therefore, claim 9 is rejected under the same rationale as stated for claim 3 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661